Title: Adams’ Minutes of the Trial: Suffolk Superior Court, Boston, March 1769
From: Adams, John
To: 


      Gill vs. Mein.
       News Paper. Jacobite Party.
       Kent. Odd that Edes and Gill should desire him to be of no Party. Pitt is a fallen Angell, and given up by his Partizans, since he dwindled into a Lord. Lost. Lucre of Gain. Gain of Gain. Did not come from Salem. Mem. no Witchcraft in it. Jacobite Party, ungenerous base Insinuations. Kick upon the A—se.
       
       B. Edes. No Conversation past between Us, about agreeing not to abuse one Another, nor to mention one Another. The Account I published is true, all but one Word, and I am uncertain whether I said Fellow, Rascall or Scoundrel.
       Anthony Oliver. Do not remember Meins desiring Edes and Gill, not to mention him in their Paper, Mein said he would get the Printers to meet, so that they might have no Dispute.
       Auchmuty. I shall confine myself to one single Object, the Quantum of Damages. To view a Case of this sort thro the Flames of Passion, must give you a dissagreable Turn against the Rules of Justice.
       The Passions are sometimes, excused by Law. Son killing the Assailant of his father. The Husband killing An Adulterer, with his Wife, not guilty of Murder, Jury not to punish in Terrorem. Feeling, &c. Tendency to take away his Bread by publishing that a Man publishes Falsities. Sporting and wantoning with Characters. Not from Man to Man, but scattered thro whole Countries. Have not been so civil as to give his Name. If Printers will not tell the Author they must be treated as the Authors themselves.
       Auchmuty. Uncandid and uncivil, not to tell the Author. An Indication of some little Guilt, in the Mind of Mr. Gill when he desired Witnesses beforehand, to take Notice if Mr. Mein should Assault him.
       Virulence of Representation, high Colouring Rather that Mr. Adams has given it in Opening.
       “But how are they fallen off,” &c. This is to catch and byass the Reader.
       Accuse Mein of taking out of “Choice ... the most infamous and reproachfull Invectives” vs. the Patron of the Country. By his Profession depends vastly upon the public Smiles. The Insult vastly greater, upon Us, than upon Gill.
       Encomiums and Panegyricks upon Mr. Pit or the Person alluded to. 1st to be guilty of infamous Lying, and for no other End but to abuse the “best Friends and Benefactors” of the Country. A Lyar, a Traytor, and a Jacobite. Assassin, Ruffian, Spaniards Sticking and Stabbing. Henshaw and Tyng. Lye, the high Provocation. If I was to call Assassin, and Ruffian, I would in some other Place. A Man must be made of Oakum, not to feel Cutting, and tearing Characters. It is one of the greatest inconveniences, and may be attended with public Mischief.
       Otis. Weight and Bulk of the Stick. Observations a cool deliberate Action. No sudden Heat, or Ruffle of Passion. Went once and twice to the office, and took an Opportunity afterwards to beat. Gill pretends not to be a Boxer, Bruizer, Man of the sword or any Prowess whatever. I would not engage Mein, but I would beat 2 of Gill.
       He was assaulted for carrying on a Paper, in the Course of his Business. No Man I think ought to publish an Opinion that he is not able nor willing to defend.
       Mr. Cooke who lived and died in the Service of the Town whose last Words expressed Wishes for our Welfare, and Fears of the very Things that are now coming upon Us.
       Chaind between two Posts. Odd Idea of Liberty of the Press. A Fashion to raise a vast Outcry vs. this Paper. Scurrillity of Grandees. Dream or Vision, of a mutual Compact between Mein and Gill.
       Green & Russell go on in peacable quiet, harmless, dovelike, inoffensive Manner. Distinction between Bump and Tumour. Note the Diversity.
       Paper set up above all Criticism. This is but a Criticism of impartial History.
       
       Little nibbling quibbling Decisions in our Books about Libells and Actions of Defamation. All these decisions cannot make the Words “leave these Things to the Jacobite Party” applicable to Mein.
       Interlard and interlace with Innuendo’s.
      